



COURT OF APPEAL FOR ONTARIO

CITATION: Ghaeinizadeh v. Bennett Jones
    LLP, 2014 ONCA 267

DATE: 20140404

DOCKET: C57201

Rosenberg, MacPherson and LaForme JJ.A.

BETWEEN

Pedram
    Ghaeinizadeh, Armon Ghaeinizadeh, Payam Ghaeinizadeh,

Azeta
    Ghaeinizadeh, Manouchehr Ghaeinizadeh, Ilinaz Naeli, Ila Naeli,

Jaclyn
    Orsetto, Bahieh Sharifi, Arash Sharifi, Masoumeh Abbasian,

Mehran
    Yazdani, Lerpon Paul Greenspoon, Armonico Corp. and

6740197
    Canada Corp. operating as Dux Holdings

Applicants/Clients

(Appellants)

and

Bennett Jones LLP

Respondent/Solicitors

(Respondent)

Jerome R. Morse, for the appellants

Ruth Promislow and Nathan Shaheen, for the respondents

Heard: January 10, 2014

On appeal from the judgment of Justice J. Patrick Moore of
    the Superior Court of Justice, dated April 18, 2013.

Rosenberg J.A.:

[1]

The appellant clients appeal from the judgment of Moore J. allowing an
    application in part for an order referring accounts rendered by its former
    solicitors, Bennett Jones LLP, for an assessment. In its starkest form the
    issue presented is whether clients, having represented to a court for the
    purpose of fixing party and party costs that the accounts rendered by its
    former solicitors were reasonable, can apply to another court for an order
    permitting assessment of those costs. In careful reasons, the application judge
    refused to permit this change in approach and, in effect, eliminated the
    assessment of the costs. For the following reasons, I would allow the appeal.
    In my view, the decision of this court in
Harper Jaskot LLP v. Bosanac
(2002), 62 O.R. (3d) 635, is dispositive of the appeal.

THE UNDERLYING FACTS AND THE ORDER OF PERELL J.

[2]

The appellants loaned over $2 million to an individual and corporation
    whom I will refer to simply as KDT. KDT failed to make payments as required
    under the loan arrangements and the appellants retained Bennett Jones in July
    2009. Bennett Jones began an action against KDT in August 2009 and obtained a
    Mareva injunction to prevent KDT from dissipating the appellants funds. On
    October 29, 2009, the appellants transferred the file to their present counsel
    Adair Morse LLP. The appellants apparently had no complaint about the quality
    of work by Bennett Jones but they were concerned about the fees they were
    charged. By October 29, Bennett Jones had rendered three interim accounts totalling
    approximately $240,000 for fees and disbursements. The appellants paid those
    accounts and two further accounts on November 4, 2009, said to be the final
    account for $72,783.25, and November 9, 2009 for disbursements of $1,537.52. In
    all, Bennett Jones provided five accounts totalling $312,825.78 inclusive of
    taxes and disbursements for its work over the approximately three months that
    it was retained by the appellants.

[3]

Adair Morse continued the action and obtained an order from Perell J. on
    July 26, 2010 continuing the Mareva injunction. His reasons are reported at
    2010 ONSC 4169 and demonstrate the complexity of the proceedings.

[4]

On August 27, 2010, Adair Morse notified Bennett Jones that it had
    instructions from the appellant to commence an application for an assessment of
    the accounts rendered by Bennett Jones. On August 29, 2010, the appellants
    filed written costs submissions with Perell J. The appellants sought their
    costs of the injunction in written costs submissions. They sought an award of costs
    on a substantial indemnity basis as follows:

·

$199,536.50 exclusive of taxes for Bennett Jones fees

·

$150,850.00 exclusive of taxes for Adair Morses fees

·

$22,850.64 exclusive of taxes for disbursements

[5]

Thus, the appellants sought a total of $350,386.50 in fees and
    $22,850.64 in disbursements from the KDT defendants. In support of their
    submissions, the appellants filed the Bennett Jones accounts in the amount of
    $269,595.50 exclusive of taxes for fees referable to the injunction.

[6]

In reasons dated September 14, 2010 and reported at 2010 ONSC 4983,
    Perell J. agreed that because of their conduct, the KDT defendants should be
    required to pay costs on a substantial indemnity basis. He divided the award,
    related to fees, into two parts: $102,000 in the cause and $100,000 to be paid
    within 60 days. He dealt expressly with the amounts sought by the appellants in
    relation to the Bennett Jones fees at paras. 22-23:

While I think there are good reasons that the Plaintiffs should
    have costs on a substantial indemnity basis given the Defendants Ku De Ta
    Capital Inc.'s and Bashir Syed's confessed fraudulent activities and the
    weakness of their defence to the Mareva injunction motion, the quantum of costs
    claimed for the interlocutory relief must still be reasonable in the particular
    circumstances of the case. The overriding principle in assessing costs is
    reasonableness:
Boucher v. Public Accountants Council for the Province of
    Ontario
, [2004] O.J. No. 2634 (C.A.). Recalling that the Plaintiffs'
    ultimate claim is around $2 million, $200,000 for costs for an interim
    interlocutory motion is disproportionate and excessive.

In my opinion, in all the circumstances, the appropriate award
    is to award $100,000 exclusive of disbursements but inclusive of GST for the
    services of Bennett Jones LLP and to make this portion of the costs award
    payable to the Plaintiffs in the cause.

[7]

Perell J. dealt with the fees sought by the appellants in relation to
    the Adair Morse firm at paras. 24-25:

As I have already noted, the Plaintiffs changed their lawyers,
    and Adair Morse LLP assumed carriage of the file for the cross-examinations and
    for the argument of the motion to continue the Mareva injunction. A senior
    lawyer, Jerome R. Morse (call 1981) and a junior lawyer, Jennifer L. King (call
    2007) did the work. Mr. Morse docketed 91.8 hours and Ms. King docketed 328
    hours. The claim for this work is $81,330 on a partial indemnity basis and
    $150,850 on a substantial indemnity basis.

In my opinion, in all the circumstances, the appropriate award
    is to award $100,000 exclusive of disbursements but inclusive of GST/HST for
    the services of Adair Morse LLP and to make this portion of the costs award
    payable to the Plaintiffs in 60 days.

[8]

In seeking to uphold the decision of the application judge, the respondents
    rely upon the costs submissions that Adair Morse made to Perell J. on behalf of
    the appellant. Those submissions included the following:

The plaintiffs seek their costs of their successful motions
    against the KDT Defendants, payable forthwith, as set out [in] the costs
    outlines attached as Schedules C, D and E. It is respectfully submitted
    that the costs sought by the plaintiffs are fair and reasonable, and are
    supported by the general principles and relevant factors governing such awards.



The proceedings to finally obtain the interlocutory relief
    against the KDT Defendants were difficult, lengthy and expensive. The plaintiff
    had to engage in lengthy and expensive investigations and litigation
    procedures.



The plaintiffs path in obtaining this relief was difficult,
    lengthy and expensive. Due to the KDT Defendants conduct, the motion was heard
    over three attendances, and required six cross-examinations. In the
    circumstances, the amount sought by the plaintiffs is reasonable.

[9]

Aside from these general submissions, the appellants made no specific
    representations as to the accounts rendered by Bennett Jones. More specific
    representations were made about the accounts of Adair Morse. For example: The
    time expended by both Mr. Morse and Ms. King [his junior] was reasonable given
    the volume of the materials filed.

[10]

On
    October 22, 2010, the appellants brought their application for an order
    referring the Bennett Jones accounts for assessment. They served Bennett Jones
    on December 7, 2010.

REASONS OF THE APPLICATION JUDGE

[11]

The
    application judge dealt with a number of objections raised by the respondent to
    the order for assessment of its account. Two of those issues, although no
    longer in dispute, provide some of the context. First, the application judge
    considered whether the application was out of time because of s. 4 of the
Solicitors
    Act
, R.S.O. 1990, c. S.15. Section 4 provides that no reference shall be
    directed, among other things, after twelve months from the time the bill was
    delivered, sent or left, except under special circumstances. The application
    judge held that the client need only initiate an application within 12 months
    of the last bill. In this case, the last Bennett Jones account was delivered on
    November 5, 2009. The application was commenced on October 22, 2009 and was
    therefore within 12 months. In any event, this court had held in
Guillemette
    v. Doucet
, (2007), 88 O.R. (3d) 90, that the limitation period in s. 4 was
    now subject to the
Limitations Act
two-year limitation.

[12]

However,
    because the appellants had paid the accounts, the appellants had to show
    special circumstances in accordance with s. 11 of the Act:

The payment of a bill does not preclude the court
    from referring it for assessment if the special circumstances of the case, in
    the opinion of the court, appear to require the assessment.

[13]

As
    this court held in
Guillemette
, at para. 14, the requirement of
    special circumstances reflects the common sense inference that payment of an
    account implies an acceptance of the reasonableness of the account. The
    application judge found that there were special circumstances, which can be
    summarized, in part, as follows:

·

Early on the appellants expressed concern about the number of
    people working on the file and they expressed their concern to Bennett Jones
    upon receiving the first account;

·

The appellants continued to be concerned about the size of the
    accounts but paid the accounts before they had received an opinion from new
    counsel at Adair Morse;

·

The appellants believed that everything in the case was time
    sensitive and they did not have much of a choice but to pay the accounts;

·

The appellants believed they were being pressured to pay the
    accounts as they were rendered;

·

The appellants changed law firms because they could not afford
    the accounts from Bennett Jones;

·

The value of the services could not be appreciated until after
    the appellants retained Adair Morse.

[14]

The
    way that the application judge dealt with one of the special circumstances is
    worth particular emphasis. He said the following at para. 44 in listing some of
    the special circumstances:

He [Pedram Ghaeinizadeh] changed law firms because the
    applicants could not afford BJs accounts and he implemented this change before
    the injunction motion was heard, an indication to me that his concern over the
    size of the accounts was a real and present concern and certainly not an acceptance
    of the reasonableness of the accounts in all respects.

[15]

The
    application judge concluded that the fees were so high in the face of the
    terms of the retainer and the results achieved that the scrutiny of an
    assessment officer is warranted. Notwithstanding that conclusion, the
    application judge severely limited the scope of the assessment because the
    appellants had not alerted Perell J. that they were concerned about the size of
    the accounts. He held as follows at paras. 47-48:

The applicants chose to remain silent and, went further by
    presenting to this court that the BJ dockets and rates, as described in the
    costs arguments placed before Perell J., were fair and reasonable in the
    context of support for a costs award against the respondents in the injunction
    motion. As such, I will not allow that portion of the BJ accounts to be
    reviewed by the assessment officer. Only the work done, services rendered and
    disbursements incurred that were
not
made the
    subject of claims in the costs in submissions to Perell J. will be reviewed on
    the assessment now ordered.

The fact that the applicants have not recovered payment on
    account of the award of Perell J. is irrelevant.
What is relevant is that
    the applicants supported the reasonableness of BJ's work on the motion and
    cannot now take a different position before this court
.  [Emphasis added.]

[16]

The
    application judge went on to consider this courts decision in
Bosanac
and
    interpreted it as holding the following:

In
Bosanac
, the Court of Appeal dealt with a situation
    where a solicitor claimed as his fee the amount of the solicitor-and-client
    costs awarded by a trial judge. The appeal court concluded that the fact that
    the assessment of costs to be awarded by the assessment officer could be less
    than the award of costs at trial does not change the client's entitlement to
    have his or her account assessed as against his or her solicitor. The court did
    not, however, find that the situation in
Bosanac
actually did lead to
    a circumstance in which the client would be obligated to refund some of the
    amount that had been paid as a result of the assessment.

[17]

He
    found
Bosanac
was distinguishable because the appellants had actively
    asserted before Perell J. that the Bennett Jones bill of costs was reasonable.
    The application judge therefore said the following at paras. 51-52:

In the result, BJ will be entitled to solicitor/client fees,
    disbursements and other charges in amounts equal to the costs awarded by Perell
    J. This award becomes the floor, not the ceiling, of the exposure the
    applicants will face on the BJ accounts in the assessment process.

By allowing the portions of the BJ accounts that were not
    before Perell J. to be assessed, the applicants will no longer be in the
    position going forward to claim BJ's costs on the one hand, yet challenge them
    on the other. As such, it will not produce an abuse of the process of the court
    to allow partial assessment of the accounts.

[18]

The
    parties have interpreted this part of the application judges reasons as
    holding that any of the Bennett Jones accounts that were put before Perell J.
    cannot be assessed.  This view is confirmed by the application judges
    disposition summarized at para. 57 of his reasons:

The four BJ accounts in this matter shall be assessed but the
    services rendered by BJ in connection with the injunction motion that were the
    subject of the applicants' claim for partial and/or substantial indemnity costs
    before Perell J. shall not be assessed.

[19]

The
    total amount for fees and disbursements, inclusive of taxes, claimed by Bennett
    Jones and paid by the appellants was
$312,825
.78.
    The appellants placed before Perell J. Bennett Jones accounts for fees totalling
    $269,595.50, exclusive of tax. However, they only sought approximately $200,000
    in fees from the defendants on a substantial indemnity basis, being about 75
    percent of the $269.595.50 in Bennett Jones fees placed before Perell J. It is
    not entirely clear what amount the application judge intended to be immune from
    assessment. The respondents submit that the entire $312,825.78 is not referable
    for assessment. The appellants appear to accept that interpretation of the
    application judges holding.

ANALYSIS

[20]

As this court observed in
Price v. Sonsini
(2002), 60 O.R. (3d)
    257, at para. 19 and
Glanc v. ODonohue & ODonohue
, 2008 ONCA 395,
    90 O.R. (3d) 309, at para. 42, public confidence in the administration of
    justice requires that courts intervene to protect the clients right to a fair
    procedure in respect of assessments of accounts. The courts will ensure that
    the clients request for an assessment is dealt with fairly. In this case, the
    solicitors object to the assessment on a fundamental basis beyond simply a
    question of fair procedure. They argue that to permit the assessment would
    constitute an abuse of the courts process.

[21]

Abuse
    of process is a broad and flexible concept. As Goudge J.A. observed in dissent
    in
Canam Enterprises Inc. v. Coles
(2000), 51 O.R. (3d) 481, at para.
    55, in a passage quoted with approval by Arbour J. in
Toronto (City) v.
    Canadian Union of Public Employees (C.U.P.E.), Local 79
, 2003 SCC 63, [2003]
    3 S.C.R. 77, at para. 37, the doctrine of abuse of process engages the courts
    power to prevent misuse of its procedure in a way that would be unfair to a
    party. That element of abuse of process is not engaged in this case. There was
    nothing unfair in the way that the appellants pursued the assessment. They paid
    their accounts and notified the solicitors of their intent to pursue the
    assessment before the costs issue was dealt with by Perell J.

[22]

But
    abuse of process also prevents a party from pursuing litigation that would
    bring the administration of justice into disrepute. As Arbour J. observed at
    para. 43 of
C.U.P.E.
: In all of its applications the primary focus of
    the doctrine of abuse of process is the integrity of the adjudicative functions
    of courts. The focus is on the integrity of judicial decision making as a
    branch of the administration of justice. Thus, one of the principal incidents
    of abuse of process is to prevent repeated litigation of the same issue. That
    aspect of this case was directly addressed in
Bosanac
where the court
    held that the doctrine of abuse of process does not prevent a client from
    having the solicitors bill assessed even though the solicitors costs have
    previously been fixed by the trial court. This court explained the
    inapplicability of abuse of process at para. 4:

In this case, the duty of care that a solicitor owes to his or
    her client and the ability of a client to pay and any special arrangements are
    factors in an assessment of the solicitor's account that would not be raised in
    the party-and-party proceedings before the trial judge. It is therefore not
    unfair to allow the client to have a solicitor's bill assessed although costs
    had been fixed and awarded at trial.

[23]

The
    issue in this case is whether that holding applies where the client has
    submitted in the previous court for the purpose of obtaining costs from the
    defendants that the accounts of their previous solicitor were reasonable. In my
    view, it does. While abuse of process is a broad doctrine, it is important that
    it not be stretched beyond the core interests of protecting the integrity of
    the adjudicative functions of the courts. As explained in
Bosanac
,
    because of the different interests engaged, the integrity of the
    decision-making process is not undermined by a subsequent assessment of the
    solicitors account. A clients submission that the solicitors account was
    reasonable for the purpose of party and party costs is not a concession that the
    account was reasonable in the different context of assessment between solicitor
    and client.  Not only do the two contexts engage unique interests and considerations,
    the amounts in question invariably differ: even where costs are ordered on a
    substantial indemnity basis, they will rarely if ever reach the amount clients
    must pay their own solicitor. And as this court pointed out at para. 5 of
Bosanac
,
    if the assessment reduces the fees below what was ordered by the trial court,
    the client could be obligated to refund some of the amount that had been paid
    as a result of the party and party costs order.

[24]

It
    is particularly apparent in this case that the integrity of the decision-making
    process is not engaged. Perell J. was required to consider the issues for party
    and party costs as set out in Rule 57. He determined that for those purposes
    the Bennett Jones accounts were excessive. In the face of that holding it would
    undermine public confidence in the administration of justice if the clients
    were not entitled to have those costs assessed. We also note that the
    appellants did not seek the entire amount billed by Bennett Jones.

[25]

The
    respondent relies upon
Angelini v. Angelini
(2008), 47 R.F.L. (6th)
    368 (Ont. S.C.). In that case, the husband and wife executed a separation
    agreement that dealt with division of property between the parties. In 2001,
    the husband brought a claim in which he sought specific performance of the
    separation agreement. He executed two affidavits in which he referred to the
    separation agreement and relied upon its terms in order to obtain possession of
    his personal possessions. That action was settled with the husband executing
    certain documents and in return receiving his possessions. However, in 2007,
    the husband brought another action for support and equalization and sought to
    set aside the separation agreement on the basis of, among other things, lack of
    disclosure, duress and undue influence. The wife brought an application to
    dismiss that part of the claim dealing with equalization on the basis of abuse
    of process because the husband in the prior action had applied to enforce the
    terms of the separation agreement.

[26]

In
    the course of finding that there was no abuse of process, Herman J. referred to
    a number of cases that fall within the category of approbation and reprobation.
    The principle has generally been applied, as argued in
Angelini
, to
    prevent a party from accepting and rejecting the same instrument. As Herman J.
    observed, the principle can be applied more broadly to prevent a person, having
    received benefits from a course of conduct, from pursuing later an inconsistent
    course of conduct: see e.g.
Enquist v. Hass
, [1979] B.C.J. No. 464 (S.C.), referred to by Herman J. at para. 41 of
Angelini
. Alternatively, it can be generalized as a theory that
    where there are inconsistent courses
of action, a party having chosen
    one of those actions cannot later elect another option:
Angelini
at
    para. 46, referring
to
Malva
    Enterprises Inc. v. Rosgate Holdings Ltd.
(1993), 14 O.R. (3d) 481 (C.A.).

[27]

In
    my view,
Bosanac
is a complete answer to the suggestion that the
    appellants engaged in approbation and reprobation by seeking an assessment of
    the accounts placed before Perell J. Given the different objectives and
    considerations arising in the two contexts of party and party costs and
    solicitor account assessments, parties availing themselves of both are not
    pursuing inconsistent options.

[28]

The
    respondent attempts to distinguish
Bosanac
on the basis that in that
    case the same lawyer who made the costs submissions before the trial judge was
    the lawyer whose costs were later sought to be assessed. They argue that it
    would be unfair to hold the client in
Bosanac
to a position put
    forward by the lawyer whose account it now sought to assess. In this case, by
    the time the submissions were made to Perell J., the appellants had changed
    counsel. In my view, this is not a significant difference.
Bosanac
determined that it is not unfair to allow the client to assess the solicitors
    bill after costs are fixed and awarded because the clients interests in the
    two processes are different. These interests remain distinct even if the client
    retains new counsel prior to the costs submissions. Put somewhat differently, a
    change of counsel does not change the fact that the client advances different
    interests in making party and party costs submissions and assessing the
    solicitors account. Accordingly, application of this courts decision in
Bosanac
cannot turn on the identity of counsel making costs submissions.

[29]

There
    is a further problem with the order made by the application judge. The
    application judge purported to order assessment of some part of the Bennett
    Jones accounts. However, the effect of the order was to prevent any meaningful assessment
    of the accounts, since, with the exception of a final account for disbursements,
    they were all before Perell J.

DISPOSITION

[30]

Accordingly,
    I would allow the appeal and order that the five Bennett Jones accounts be
    assessed. The appellants are entitled to their costs before the application
    judge fixed at $15,000 and in this court fixed at $10,000, both inclusive of
    disbursements and HST.

Released: MR April 4, 2014

M. Rosenberg J.A.

I agree. J.C.
    MacPherson J.A.

I agree. H.S.
    LaForme J.A.


